 624DECISIONSOF NATIONALLABOR RELATIONS BOARDBrahaney Drilling CompanyandLocal 826,Interna-tionalUnion of Operating Engineers,AFL-CIO.Case 16-CA-5188March 13, 1974DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND PENELLOOn November 14, 1973, Administrative Law JudgeJoel A.Harmatz issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief,and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusionsof the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Brahaney DrillingCompany,Odessa,Texas,its officers,agents,succes-sors,and assigns,shall take the action set forth in thesaid recommended Order.IAlthough not affecting the ultimate conclusions of the AdministrativeLaw Judge,we find merit in Respondent's claim that in his Decision heincorrectly referred to Allstate Construction,Inc, as a drilling contractor.The record supports the Respondent's contention that Allstate is a dirtcontractor Likewise,we agree with Respondent that four of the negotiatingsessions which Harman held with the Union on behalf of other contractorsduring the hiatus period here in question were held with Howell, theUnion's business manager, rather than with Fortenberry,as found. Theseapparently inadvertent errors, however,do not affect any material findingsof the Administrative Law Judge.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This casewas heard in Odessa,Texas, on September 27, 1973, upon acharge filed on June 11,1973, an amended charge filed onJune 25,1973, a complaint issued on July 24,1973, and anIPursuant to motion to correct transcript filed by the General Counsel,and consistent with my recollection,and the sense of the matters set forth inthe transcript,Ihereby grant said motion,and the transcript is herebyamended2SiemonsMailing Service,122 NLRB 81;Brahaney Drilling Company,176 NLRB 289amendment thereto filed on September12, 1973,allegingthatRespondent,BrahaneyDrillingCompany,violatedSection 8(a)(5) and (1) of the Act, by, onJune4, 1973,withdrawing recognition from and thereafter refusing tomeet withtheUnion,the certified collective-bargainingrepresentativeof unit employees, and, by,on June4, 1973,without priorconsultation or negotiation withsaid Union,unilaterally granting wage increases to said employees.Thereafter briefs were filed by theRespondent and theGeneral Counsel.Upon the entire record,'including my observation of thewitnesses while testifying, and careful consideration of theposthearingbriefs,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent,a Texas corporationwith its principal officeand place of business in Midland,Texas,is engaged in thebusinessof drilling oiland gas wells in the Permian Basinarea in Texasand NewMexico.During thecalendar yearpreceding the issuance of this complaint,a representativeperiod,Respondent performed services valued in excess of$50,000,ofwhich amount services valued in excess of$50,000 were performedin States other than the State ofTexas.I find thatRespondent,at all times material,is and hasbeen an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2iI.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the answer admits,and Ifind thatLocal 826,InternationalUnion ofOperating Engineers,AFL-CIO,isand has been, at all times material,a labororganization within the meaning of Section2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA.The IssuesThisisa companion case toLeatherwood DrillingCompany,Case 16-CA-5189 (209 NLRBNo. 92),issuedsimultaneously herewith. The issues presented here aresubstantially identical to those inLeatherwoodand ansefrom a similar fact pattern.Thus,it is undisputed thatBrahaney,on June4, 1973,withdrew recognition andrefused to bargain further with the Union as certifiedbargaining representative of its employees.The GeneralCounsel contends that by said action, and through acontemporaneous unilateral wage increase,3Respondentviolated Section 8(a)(5). The Respondent claims that theseactionswere legitimate since supported by a good-faithdoubt that the Union represented a majority.In responseto the Respondent's affirmative defense,theGeneralCounsel argues that the facts relied on by Respondent fail3Respondent admits the allegations relative to the unilateral wageincrease. Therefore whether or not such action was violative of Sec 8(a)(5)and (I) turns in its entirety upon the validity or invalidity of the withdrawalof recognitionAccordingly,since the unilateral action presents a purelyderivative issue,the basis for my ultimate conclusion regarding it will entailno further discussion209 NLRB No. 93 BRAHANEY DRILLING CO.to substantiate a reasonably based doubt of majority, and,in any event, that Respondent's entire course of conductreveals that the doubt of majority was not asserted in goodfaith.B.Concluding Findings1.BackgroundIt isconceded that on September 11, 1968, the Unionwas certified as exclusive bargaining representative of allderrickmen, motormen and floorhands, otherwise referredto as roughnecks, employed by Respondent in the drillingoperations in the area known as the Permian Basin, butexcluding all tool pushers, drillers, office employees,technical employees, professional employees, guards, andall supervisors as defined in the Act.That certification resulted from an election conducted inaccordance with the eligibility formula first announced inHondo Drilling Company,164 NLRB 416. That formulaevolved as a result of the high degree of turnovercharacteristic of the unique pattern of employment amongthe 50-60 oil well drillingconcernsoperating in thePermian Basin of Texas and New Mexico. Variouscontractors situated similarly to Respondent questionedthevalidityof the so-calledHondorule and manycontested certifications based thereon to the Board andthen the courts.Respondent, following the certification and unionrequests for bargaining, elected also to challenge thecertification on this basis, and therefore refused to bargain.On June 2, 1969, the Board issued its Decision and Order,4upholding the validity of the certification, rejectingRespondent's contentions relative to theHondoformula,and directing Respondent to bargain with the Union.Respondent refused to comply with this order, electinginstead to contest the validity of the certification in theFifth Circuit Court of Appeals. On October 6, 1970, thatcourt enforced the Board's order.5By letter dated March 30, 1971, the Union requested ameeting for purposes of collective bargaining. On May 11,1971, the Union again wrote Respondent, enclosing a copyof the Union's proposed contract. Pursuant to agreementof the parties, the first negotiatingsession washeld on June22, 1971. Further bargainingsessionswere held on January20,March 14, April 14, July 21, and October 13, 1972.However, no final agreement was reached. Following themeeting in October 1972, the Union, by letter dated April19, 1973, requested a resumption of negotiations. On June4, 1973, Respondent, through Brooks Harman, its attorney,answered indicating that Respondent "declines to negoti-ate further for the reason it has a good faith doubt Local826 represents a majority of the employees in thebargaining unit."At that time, Respondent, withoutnotifying or consulting with the Union, announced ageneralwage increase to be accorded unit employees.4Brahaney Drilling Co.176 NLRB 2895N L R B. v Brahaney Drilling Company,432 F 2d 1271 (1970).6LaystromManufacturingCo, 151 NLRB 1482,Frito-Lay. Inc.,151625C.Analysis1.The asserted good-faith doubtUnder well-established principles, Respondent's with-drawal of recognition and contemporaneous unilateralaction were violations of Section 8(a)(5) and(1) of the Act,unless the evidence adduced by Respondent establishesthat said action was predicated upon objective considera-tions furnishing a reasonably based belief that the Unionno longer represented a majority.6 Testimony establishesthat the grounds for the doubt of majority were devised byBrooks Harman, Respondent's attorney, and Phil Graves,Respondent'ssafetyengineer and its labor relationsrepresentative.Graves testified that he questioned theUnion's majority status because of (1) the high turnoverrate experiencedby the Companyat various intervals sincethe election in 1968,(2) the fact that on visits to drill sitesin recent months he did not hear much discussion of theUnion among the employees, and (3) the fact that theUnion didnot communicatewith the Company betweenthe last bargaining session on October 12, 1972, and April19, 1973, a period of 6 months.a.The Union's delay in requesting a resumption ofnegotiationsIt is my opinion, that the Union's failure, following theOctober 1972 meeting,to request a resumption of negotia-tions until some 6 months thereafter,failed to constituteacceptable evidence of a loss of majority. The testimony ofGraves makes it clear that the Union's inactionduring thisperiod was adopted as a basis for withdrawing recognitionon suggestion of Harman. As in theLeatherwoodcase, I amsatisfied that Harman, could not reasonably have held theview that the mere lack of communication from the Unionsuggested an intent on its part to abandon the Respon-dent's employees.Subject tovariations as to dates, personalities, and otherfacts,my findings and reasoning in this regard are identicalto my treatment of the same issue in theLeatherwoodcase.The following is taken from my decision inLeatherwoodand with indicated deletions and appropriate additionsappeanng in brackets constitute my findings and conclu-sions on the record in the instant case as to the Union'sdelay:It is a well-known fact that the effort to organize theemployees among the various drilling contractors in thePermian Basin involved a long drawn out, time-consuming effort,involving extensive litigation.Organ-ization,where successful,was attained on a single-employer basis.Upon acceptance as the majorityrepresentative,theUnion,following unsuccessful at-tempts to establish a multiemployer unit,has sought tonegotiate contracts on a single-employer basis.BrooksHarman who impressed me as a man highly familiarwith the history of organization by this Union in thePermian Basin, and the difficulties faced by the UnionNLRB 28; cfCelanese Corporation of America,95 NLRB 664,UnitedElectric Company,199 NLRB 603. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDin that connection, represented several contractorsduring such negotiations, in addition to [Brahaney]. Inhisbrief tome, he concedes knowledge of thedifficulties encountered by the Union in their efforts toorganize employees, and to secure and administercontracts covering employees in this area. The Unionsimply had too little manpower to deal immediatelywith complexities presented by the diverse policies andattitudesof the companies with whom bargainingwould take place, operational variations among thesecompanies, and geographical dispersal of the variousemployers.From the foregoing, and other facts, I find thatHarman, and [Graves], as well, had direct knowledgeas to the unlikelihood that the Union would schedulenegotiating sessions, without hiatus, until final agree-ment had been reached. [Harman and Graves attendedallbargaining sessions involving Respondent and itsspokesmen.] That such delays were known [by them] tobe inevitable is evident from Respondent's bargaininghistory. For, while the . . . [Court's decree confirmingthe Board's bargaining order issued on October 6, 1970,the Union made no request to bargain pursuant theretountilMarch 26, 1971. Furthermore, after the firstbargaining session on June 22, 1971, the Union did notrequest a further meeting until December 7, 1971, atime lag which not only approximated the period ofunion inaction under consideration here, but whichinvolved a wasting of the Union's protection from thecertification.] This delay was with assent of the Union,and placed Harman and [Graves] on notice that fromthe Union's point of view, delays would be a part of thenegotiation process.It also appears that Harman had a basis for suspecting inthe period October 1972 through April 1973 based on hispast experience with the Leatherwood negotiations, thatthe lack of communication from the Union during thatperiod was consistent with the Union's previously mani-fested disinterest in negotiating while an employer's rigswere down. It will be recalled from theLeatherwoodcase,that the Union agreed to defer negotiations therein inJanuary 1971 for a considerable period of time becauseLeatherwood's rigs were down. This fact is significantbecause in the instant negotiations Graves, in Harman'spresence,at the meeting of October 13, 1972, toldFortenberry that, with the exception of one rig all theCompany's rigs were down, and that when that rig stoppedoperating, the Company had no further contracts.? It isundisputed on this record that thereafter neither Gravesnor Harman informed Fortenberry, when its rigs revertedto normal operating levels. Considering Harman's under-standing of the Union's position with respect to downedrigsaswas evident to him from the Leatherwoodnegotiations,Icannot find that the representations as toBrahaney's operating condition as of October 13, 1972,rBased uponthe credited uncontradicted testimony of Fortenberry. It isnoted that G.C. Exhs. 6 and 7(a) show that on October 13, 1972, five of theCompany'ssix rigswere not in operation8 In addition to his attendingmeetingsconducted with Fortenberry as towould have been overlooked by Harman in his assessmentof the reasons for the Union's subsequent inaction.[There are additional factors that persuade me that]... Respondent could [not] reasonably believe thatsubsequent delays reflected an intention on the part oftheUnion to abandon the Respondent's employees.This is particularly so, when one considers the fact thatin the period [October 1972] through April 1973,Harman was actively engaged in negotiations with theUnion on behalf of other drilling contractors, includingAllstateConstruction, Inc., Chaparral Drilling Co.,Hondo Drilling Co., McVay Drilling Co., [and] A. W.Thompson, Inc.... On some [18] occasions between[October 19721 and April 1973, Harman and Forten-berry, in addition to their other responsibilities, met inconnection with these negotiations.8 From the evidencerelative to these negotiations it is apparent that, as tomost of the contractors, there were significant timegaps between bargainingsessions.There is no sugges-tion that in Fortenberry's communications with Har-man during this period, he in any sense created theimpression that the Union lacked an interest inattaining a contract with Respondent. On the otherhand, Harman knew that Fortenberry was responsiblefor representation of the Union in further dealings withRespondent, and that during this period, Fortenberrywas burdened by other matters.Aside from Respondent's knowledge that delayswould be a characteristic of the negotiations, theunreasonableness of its interpretation of the Union'sinaction is enforced by the absence of any sensibleexplanation as to why Respondent would assume thattheUnion would single out [Brahaney] for abandon-ment, contemporaneous with its efforts to securebargaining agreements with [Brahaney's] competitors.The Union had long been involved in organizationamong the crews in the PernuanBasin.Securingcontractswithallcontractors in theBasinwasobviously its ultimate objective. It defies commonsenseto assume that this was not understood by Respondent.Furthermore, Respondent cites no facts, apart from thedelay in securing negotiations, which would suggestthat the Union's attitude towards it would differ fromthat of the other organized contractors. Respondentknew, or should have known, that the Union's interestin obtaining agreements covering Respondent's opera-tionswas no less than its objectives with 'respect toRespondent's organized competitors. In this regard, itshould be noted that the turnover facts asserted byRespondent as evidencing a doubt of majority are inallmaterial respects representative of the experience ofalldrill companies in this area. They would not sodrastically differ with the experience of contractorswith whom the Union was actively negotiating during1972 through 1973, as to warrant a belief by Respon-dent that the Union, being impressed by the turnoverthese contractors,Harman represented othercontractors, as to whomnegotiations during thatperiodremained in an open state.These includedRod Ric Corporation and Tn-Service Dulling Co BRAHANEY DRILLING CO.history among Respondent's employees, elected to goaway. For the above reasons, I find that Respondentdid not, and could not, have held a reasonable beliefthat the absence of communication from the Unionbetween [October] 1972 and April 1973, either indicat-ed an intention on the part of the Union to abandonthe unit, or to otherwise contributed to any belief thatthe Union had lost its majority. [Footnotes omitted.]b.Employee lack of interestAs a factor supporting his doubt of majority, Gravestestified that, in his visits to drill sites, he heard nodiscussions among the crew hands concerning the Union.Graves also testified that he had no knowledge that anyemployee at any time expressed dissatisfaction with theUnion. Therefore it is the sense of Graves' testimony that,asamanagement representative, his failure to hearemployees avowing their union allegiance suggested to himthat the employees did not support the Union. Suchreasoning is hardly persuasive. It fails to substantiate areasonably based doubt of majority. In these circum-stances, Respondent's arguments in this regard are rejectedas neither constituting nor contributing to a reasonablybased doubt of majority.c.TurnoverRemaining for consideration are the Respondent'scontentions based upon turnover. Summarized the factsoffered in support of this claim show: (1) of the 23 nameson the 1968 election eligibility list, only 1 individualremains on Respondent's payroll and he occupies anonunit position; (2) in the 5 years that have passed sincethe election, the Company employed a total of 1,591roughnecks, only 30 to 40 of whom left and then returnedto the Company's employ, and (3) in the first 5 months of1973, the Company had employed 160 roughnecks to fill 24to 36 jobs.Respondent's contentions in this regard are identical tothose postulated in the companionLeatherwood Drillingcase. The numerical and statistical data on which it relies,though involving varient figures, is not so dramaticallydifferent from those presented inLeatherwoodas towarrant different conclusions as to their legal significance.Therefore, in rejecting the turnover facts as a justificationfor the withdrawal of recognition herein, I do so for thereasons, equally applicable here, heretofore expressed intheLeatherwoodcase, and set forth as follows:...Respondent, in his brief, concedes that Boardprecedent does not accept turnover alone as the type ofobjective consideration that would legitimately supporta withdrawal of recognition. Under existing Boardauthority, in turnover situations, "new employees willbe presumed to support a union in the same ratio asthosewhom they have replaced." 17 Nonetheless,Respondent argues that the turnover situation in thePermian Basin is unique and principles followed inother industnes should not be applied to the drillingcontractors involved there. A variety of arguments areadvanced to support the view that turnover should be627honored in this industry as a good-faith defense. Most,however, relate to the high velocity of turnover. In myopinion this fails to persuade that the presumption thatreplacements will support a union to the same extent astheir predecessors is a fallacy in this industry.If it isfair to assume that replacements will support a unionwhere the level of turnover is 50 percent, thisassumption is no less valid where the turnover amountsto 900 percent. The fact that nine employees might in agiven time period fill a single job previously held by aunion supporter, does not warrant an assumption thatthe ninth replacement will support the union to anylesser degree than the first.18But, in any event, to recognize an exception, based onturnover, to the good-faith doubt rule would departmaterially from the policy considerations underlying theHondoformula. It should be apparent to any reader ofHondoand othercasesinvolving the drilling contractorsin the PermianBasin, that the Board, appreciating theturnover conditions, that existed there, committed itselfto the desirability of fashioning means to assure that,employees of various contractors operating in this two-state area, despite the transient nature of their employ-ment, could assert their Section 7 statutory rights "toself-organization, to form,join or assistlabor organiza-tions, [and] to bargain collectively through representa-tives of their own choosing...." I have heretoforestated thatit isfair to assume that the turnover experi-enced by Respondent is generally representative of thatexperienced by its competitors in the Permian Basin.Hence, to accept the turnover facts adduced here assubstantiating a good-faith doubt of majority wouldprovide all contractorsin the Basin a likedefense. Stablecollective bargaining could hardly proceed to a mean-ingful state under such conditions, for, the drill contrac-tors, on expiration of each collective-bargaining agree-ment could thereby require the Union to reestablish itsmajority as a precondition for negotiation of a successoragreement. See, e.g.,Emerson Manufacturing Company,Inc.,200 NLRB No. 33, JD.Although ultimately the Board might sustain Re-spondent's contention, or even repudiateHondo,asmatters now stand, it is my opinion that to regardturnover as a justification for the refusal to bargain,would reduce the elections conducted by the Board inthe Permian Basin to a futile exercise and render thestatusofcertificationof representatives resultingtherefrom to little more than a focal point for game17Laystrom Manufacturing Co., supra,1484 and cases cited at fn.7:Printers Service, Inc,175 NLRB 809, 812:18 In addition to the degree of turnover,Iam notpersuaded byRespondent's arguments based on observations that many of itscrewmembers musthave been employed by nonunion contractors, andthatunion representativeswould have difficultyin maintaining regularcontactswith employees. These factorsare simply too remoteto throwany lighton the organizational preferences of crewmembershired fromtimeto time by Respondent. These argumentswere not asserted as thebasis of Respondent'sdoubtwhen recognition was withdrawn, andhence, thougharguably relevantto the questionof whether the Boardshouldalter its view with respect to turnoverin this industry, they areotherwisein thenature ofafterthoughtand hence cannotbe consideredas the basisforRespondent's doubt of majority. SeeN.LR B v.Gulfmont Hotel Co.,362 F.2D 588, 592. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDplaying. In sum, I envision the exception to Boardpolicy sought by Respondent, as, in practical conse-quence, eventually undermining both the policy consid-erations which resulted in theHondoformula and theexerciseof self-organizational rights by employeesengaged in the drilling industry in the Permian Basin.Accordingly, I find, pursuant to established Boardprinciple,19 that turnover did not furnish a good-faithdoubt that the Union continued to represent a majorityof Respondent's employees, and I find that Respon-dent, by withdrawing recognition from the Union on[June 4, 1973], violated Section 8(a)(5) and (1) of theAct.19' it is true that inSouthernWipers, Inc.,192NLRB 816, theBoard accepted"heavyturnover" asone of severalfactors supportinga good-faithdoubt of majority. Thatcase does not reverse priorprecedent to the effect that turnoveralonewillnot justify awithdrawal of recognition,and, thoughnot cited byRespondent, Inotemy view thatsaiddecision is inapposite See alsoVikingLithographers, Inc,184 NLRB 139.It follows therefore, and I further find, that the unilateralwage increase announced contemporaneous with the with-drawal of recognition also violated Section 8(a)(5) and (1) ofthe Act .9Upon the basis of the entire record, I make thefollowing:CONCLUSIONS OF LAW1.Brahaney Drilling Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 826,International Union of Operating Engi-neers,AFL-CIO,isa labor organization within themeaning of Section 2(5) of the Act.3.All derrickmen,motormen and floorhands,other-wise referred to as roughnecks,employed by Respondentin the drilling of oil wells in the area known as the PermianBasin,but excluding all tool pushers, drillers,officeemployees,technical employees,professional employees,guards and all supervisors as defined in the Act,constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times since September 11, 1968, the Union hasbeen and is now the exclusive bargaining representative of9The Respondent's failure to substantiateits affirmative defense makesitunnecessary to consider the General Counsel'salternativetheory to theeffect that Respondent's entire courseof conduct,since the 1968 election,establishedthat the doubt of majoritywas not assertedby Respondent ingood faithThe curiosityIexpressed in fn8 of theLeatherwoodcase as tothe propriety of a procedural system which allows the General Counsel,without prior notice,to litigate,under the endless umbrella of "back-ground,"matters datingbacksome5 years alsoapplies here Inany event,were I toreach themeritsIwould reject the General Counsel's position asnot substantiatedby the record I would find lackinginmerit each of thecontentions madeby the General Counsel inhis brief as to this issue Thus,Respondent's refusal torecognize and provide the Union withrequestedinformation,prior to the Fifth Circuit's action on October 6, 1970,cannotfairlybe regardedasbearing adverselyupon Respondent's state of mind,since all actions in advance of that date were consistent with its notunreasonablymaintained legal positionSimilarly,Isee nothinguntowardin the fact that Respondent did notsubmit until May 26,1971, informationrequestedby the Union on March 26, 1971 This delay was crediblyexplained as resulting from a breakdown in communication following achange in the identityofRespondent's counsel,the information wasprovided well in advance of the firstbargaining session,and the delay wasnot shownto have inany wayprejudiced the progressof negotiations.the employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act.5.By withdrawing recognition on June 4, 1973,thereafter refusing to meet with the Union, and unilaterallygranting a wage increase,Respondent has engaged in andis engaging in unfair labor practices within the meaning ofSection 8(a)(5) aid (1) of the Act.6.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(axl) of the Act.7.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Considering the pattern of employment experienced byRespondent in the conduct of its operations, specialprovision is necessary to assure adequate publication of theprovisions of the Order herein. Therefore, as inLeather-wood Drilling Company,16-CA-5189 [209 NLRB No. 92],I shall recommend that in addition to requiring that copiesof the notice be posted at the offices and yards of theRespondent in Midland, Texas, it will be further providedthat copies be posted at crew headquarters on site at all rigoperations, and that copies be provided the Union forposting,if the Union is willing,atmeeting places in thePermian Basin.Upon theforegoing findings of fact,conclusions of law,and the entire record in this case, and pursuant to Section10(c)of the Act, I hereby recommend the following:ORDER 10Brahaney Drilling Company, its officers,agents,succes-sors, and assigns, shall:Additionally,it ismy opinion that Respondent was not under a duty toinitiate bargaining requests during periods whenthe Unionwas silent, andhence its failure to do so was not indicative of bad faith.SeeNLR.B v.Columbian Enameling & Stamping Co., Inc,306 U.S. 292. Finally,Idisagreewith the General Counsel thatdilatory behavior can beattributed toRespondent on the basis of the latter's failure to provide a counterproposal,in contract form,until the second negotiating session.In sum,as far as I candiscern from the record,Respondent's conduct,at and away from thebargaining table,prior to June4, 1973,was perfectly consistent with the 8(d)obligation to bargain in good faithAccordingly,were it necessary to reachthis issue,Iwould find that the background evidence bearing onRespondent's state of mind did not preclude assertion of a doubt ofmajority Cf.Coca Cola Bottling Works, Inc,186 NLRB 1050,1053;UnitedElectricCompany,199 NLRB603;PrintersService, Inc.,175 NLRB 809,811io In the event no exceptions are filed as providedby Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. BRAHANEY DRILLING CO.1.Cease and desist from:(a)Refusing to bargain collectively with Local 826,International Union of Operating Engineers,AFL-CIO, asthe exclusive collective-bargaining representative of theemployees in Lie following appropriate bargaining unit:All derrickmen, motormen and floorhands,otherwisereferred to as roughnecks,employed by Respondent inthedrillingoperations in the area known as thePermian Basin,but excluding all tool pushers,drillers,office employees, technical employees,professionalemployees,guards and all supervisors as defined in theAct.(b)Withdrawing recognition from and refusing to meetwith the Union as exclusive collective-bargaining repre-sentativeof employees in the appropriate unit.(c)Grantingwage increases or otherwise changingwages,hours, or other terms and conditions of employ-ment,without first notifying and bargaining with theUnion.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Local 826,InternationalUnion of Operating Engineers, AFL-CIO, asthe exclusive representative of the employees in theappropriate unit with respect toratesof pay, wages, hoursof employment, and other terms and conditions ofemployment and embody in a signed agreement anyunderstanding reached.(b) Post at its offices and yards in Midland, Texas, copiesof the attached notice marked "Appendix."ii Copies ofsaid notice, on forms to be furnished by the RegionalDirector for Region 16, after being duly signed by anauthorized representative of the Respondent, shall beposted by the Respondent immediately upon receiptthereof,and be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted.Similar copies shall be posted at the crewheadquarters at all operating drillingsites.Copies shall alsobe provided the Union for posting (the Union willing) atunion halls or meeting places in the Permian Basin.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.iiIn the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the NaticnalLaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."629(c)Notify theRegionalDirector for Region 16, inwriting,within 20daysfrom receipt of this recommendedOrder,what steps the Respondent has takento complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to bargain collectively withLocal 826,International Union of Operating Engineers,AFL-CIO,asthe exclusivecollective-bargainingrepresentative of all our following employees:All derrickmen, motormen and floorhands,other-wise referred to as roughnecks,excluding toolpushers,drillers,officeemployees,technicalemployees,professional employees,guards andsupervisors as defined in the Act.WE WILL NOTwithdraw recognition and refuse to .meet with the Union as exclusive collective-bargainingrepresentative of employees in said unit.WE WILL NOTchange wages, hours,or other termsand conditions of employment without first notifyingand bargaining with the Union.WE WILL bargain collectively with the Union uponrequest as the exclusive collective-bargaining represent-ative of the employees in the appropriate unit and if anunderstanding is reached we will sign a contract withthe Union.BRAHANEY DRILLINGCOMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Federal Office Building, Room 8-A-24, 819 TaylorStreet,Fort Worth, Texas 76102, Telephone 817-334-2921.